 In the Matter of ARTCRAFT HOSIERY COMPANYandAMERICAN FEDERA-TION OF HOSIERY WORKERS, CIOCase Nos. 15-R-1562 and 15-C-1217.-Decided July 16,1948Mr. T. Lowry Whittaker,for the Board.Mr. Geoffrey J. Cunniff,of Philadelphia, Pa., for the Respondent.DECISIONANDORDEROn May 27, 1947, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent, Artcraft Hosiery Company, had engaged in and wasengaging in certain unfair labor practices,' and recommending thatit cease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the Intermediate Reportand a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the Respondent's exceptions, and the entire record inthe case.To the extent that they are consistent with the Decision andOrder herein, the Board adopts the findings, conclusions, and recom-mendations of the Trial Examiner.1.The Trial Examiner found, and we agree, that between May 20,1946, the date of the hearing on the Union's petition for certification,and July 30, 1946, the date of the Board-directed election, the Re-spondent engaged in acts of interference, restraint, and coercion inviolation of Section 8 (1) of the Act. In affirming this finding, werely on the Respondent's conduct in interrogating employees concern-ing their union sympathies and as to how they would vote in the(Those provisions of Section 8 (1) and 8(5) of the National Labor Relations Act,Which the Trial Examiner herein found were violated,are continued in Section 8 (a) (1)and 8 (a) (5) of the Act,as amended by the Labor Management Relations Act of 1947.78 N. L. R. B., No. 43.333 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection, in threatening to shut down or remove the plant or other-wise to deprive the employees of employment if the Union prevailedin its organizational campaign, and in promising economic benefitsif the employees refrained from joining the Union.2.The Trial Examiner found that on November 23 and December8, 1945, and at all times thereafter the Respondent violated Section8 (5) of the Act by refusing to bargain collectively with the Union asthe exclusive representative of the employees in the appropriate unitand recommended that the Board order that the Respondent, uponrequest, bargain collectively with the Union as the exclusive repre-sentative of such employees.We have held, and still hold, that an employer may ingood faithinsist on a Board election as proof of the union's majority but thatan employer unlawfully refuses to bargain if its insistence on suchan election is motivated, not by any bona fide doubt as to the union'smajority, but rather by a rejection of the collective bargaining prin-ciple or by a desire to gain time within which to undermine theUOnion .2The crucial .issue in these cases is the Employer's motive atthe time of the refusal to bargain.Whether in a particular case anemployer is acting in good or bad faith, is of course a question whichof necessity must be determined in the light of all the relevant factsin the case.Among the factors pertinent to a determination of theemployer's motive at the time of the refusal to bargain are any unlaw-ful conduct of the employer,3 the sequence of events, and the lapse oftime between the refusal and the unlawful conduct.In this case, during the period between May 20, 1946, and July 30,1946, the Respondent engaged in coercive conduct which prevented theemployees from exercising a free choice in the election held on thelater date.However, the first of these unlawful acts did not occuruntilmore than 5 months after the Respondent's insistence on anelection.We are reluctant to infer on the record in this case that theRespondent's purpose on December 8, 1945, was to wait more than 5months and then to utilize the remaining preelection period to combatthe Union by unlawful means.Accordingly, we do not adopt theTrial Examiner's finding that on December 8, 1945, the Respondentacted in bad faith in insisting on a Board election to prove the Union'smajority, and we shall accordingly dismiss this allegation of thecomplaint.2Matter of Chamberlain Corporation,75 N. L.R. B. 1188,Matter of R. J. Lovvorn, 76N L R. B.84; Matter of Roanoke Public Warehouse,72 N. L. R. B. 1281, 1284.8Matter of R. J. Lovvorn,supra;Matter ofPrcgg Boat Works,69 N. L. R. B. 97, 123;Matter of Robeson Cutlery Company, Inc,67 N. L.R. B. 481;Matter of Wilson t Co.,Inc.77 N L. R.B, 959The weight to be given this factor depends on the natureand scope of the unlawful conduct. SeeMatter of Chamberlain Corporation,supra, andMatter of Roanoke Public Warehouse,supra. ARTCRAFTHOSIERYCOMPANY3353.We find that the Respondent's interference, restraint, and coer-cion during the 2 -months' period, preceding the election above setforth, interfered with the employees' free choice of a bargaining repre-sentative in the election which was lost by the Union.We shall,accordingly, order that the election be set aside.When the RegionalDirector advises the Board that the circumstances permit a free choiceof representatives, we shall direct that a new election be held amongthe Respondent's employees.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Artcraft HosieryCompany, Corinth, Mississippi, and its officers, agents, successors, andassigns shall:1.Cease and desist from :(a) Interrogating employees concerning their union sympathiesor how they intend 'to vote in a Board election;(b)Warning employees that their union membership or activitiesmay result in loss of employment or other economic reprisals;(c)Promising them economic benefits if they refrain from unionmembership ;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist American Federation of HosieryWorkers, CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act, asamended.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act, as amended :(a)Post at its plant at Corinth, Mississippi, copies of the noticeattached hereto, marked "Appendix A." 4 Copies of said notice, tobe furnished by the Regional Director for the Fifteenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.4In the event that this Order is enforced by decree of a Circuit Court of Appeals thereshall be inserted in the notice,before the words "A DECISION AND ORDER,"the words:"A Decree of the United States Circuit Court of Appeals Enforcing." 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDReasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(b)Notify the Regional Director for the Fifteenth Region in writ-ing within ten (10) days from the date of the receipt of this Orderwhat steps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent has refused to bargainin violation of Section 8 (5) of the Act, and has violated Section 8 (1)of the Act otherwise than by the conduct found above to be unlawful.IT IS FURTHER ORDERED that the election held on July 30, 1946, amongemployees of the Artcraft Hosiery Company, Corinth, Mississippi, be,and it hereby is, set aside.CHAIRMAN HERZOG and MEMBER.MURDocx took no part in the con-sideration of the above Decision and Order.MEMBERHOUSTON, dissenting :The majority decision in this case goes unreasonably far beyond thedoctrine established in theRoanoke Public Warehousecase.In thatcase, a majority of the Board upheld an Employer's challenge of theunion's majority claim despite the coincidence of unfairlabor practiceswhich I viewed as compelling evidence of an unlawfulrefusal tobargain.That decision, in my opinion, went to the very limit of whatthe Board would permit in protecting an employer's right to insistupon a Board election as the only responsible way of resolving ques-tions concerning representation. In this case, however, thefacts aremuch more compelling that this Employer was engaged in a strategyfrom the outset to avoid his statutory obligation to bargain with theUnion. In December 1945, the Respondentinsisted upon a formalproceeding before this Board as a condition of its recognition of theUnion.The Union, with no doubt as to its majority status, compliedand filed a petition with the Board which was set down for ahearinginMay 1946.At that point, the Respondent commenced to commitunfair labor practices of a most aggravated nature.This continueduntil the election in July at which the majoritystatus ofthe Unionwas lost.Although conceding that "the Respondent engaged in coercive con-duct which prevented the employees from exercising a free choice,"my colleagues are "reluctant to infer on the record in this case thatthe Respondent's purpose on December 8, 1945, was to wait more than5 months and then to utilizethe remaining preelection period to com-bat the Union by unlawfulmeans."In my judgment thisreluctance ishardly justified. I think the case calls for an order that the Respondentbargain with the Unionupon request. ARTCRAFT HOSIERY COMPANYAPPENDIX ANOTICE To ALL EMPLOYEES337Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NoT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist AMERICAN FEDERA-TION OF HOSIERY WORKERS, CIO, or any other labor organization,to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection.WE WILL NOT interrogate our employees about their unionactivities, membership, or sympathies or as to how they intend tovote in a National Labor Relations Board election.WE WILL NOT warn our employees that we will remove, or shutdown our Corinth plant or take any other economic reprisal ifAMERICAN FEDERATION OF HOSIERY WORKERS, CIO, or any otherlabor organization, organizes the employees of our Corinth plant.WE WILL NOT promise economic benefits to our employees oncondition that they refrain from union membership or activities.All our employees are free to become or remain members of theabove-named or any other labor organization.ARTCRAFT HOSIERY COMPANY,Employer.By ---------------------------------(Representative)(Title)Dated------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTT. Lowy Whittaker, Esq.,for the BoardGeoffrey J. Cuaini ff, Esq.,of Philadelphia, Pa, for the Respondent.STATEMENT OF THE CASEUpon an amended charge duly filed on January 6, 1947, by American Federa-tion of Hosiery Workers, CIO, herein called the Union, the National Labor Rela-tions Board, herein called the Board, by its Regional Director for the FifteenthRegion (New Orleans, Louisiana), issued its coinplaint, dated January 7, 1947,against Artcraft Hosiery Company, herein called the Respondent, alleging that 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent had engaged in, and was engaging in, certain unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and(5) and Sec-tion 2(6)and(7) of the National Labor Relations Act, 49 Stat.449, hereincalled the Act.Copies of the complaint,the amended charge,and notice of theconsolidated hearing' were-duly served upon the Respondent and the Union.Withrespect to the unfair labor practices,the complaint alleged,in sub-stance, that the Respondent:(1) since November 1945 had interfered with,restrained,and coerced its employees in the exercise of their rights in violationof Section 8 (1) of theAct by (a) treatment and statements discouraging activityon the part of Respondent's employees for the purposes of collective bargainingand discouraging membership and activity among said employees in the Union ;(b) inquiring,questioning,and interrogating said employees about their Uniondesires, sympathies,memberships,dues, activities,meetings,and Union busi-ness;(c) interfering, intimidating,and coercing said employees in the exerciseof their right to vote in an election held by the Board on July 30,1946; (d)stating, advising,warning, and threatening said employees that Respondent wouldnot bargain with the Union,and that, if the Union won said election,Respondentwould close the mill and move the machinery,and that Respondent had donethis before at its other hosiery mill;(e) advising,warning, and threatening saidemployees with the consequences of the Union's winning said election;(f) inquir-ing of said employees how they intendedto votein said election, and requesting,advising,and warning them to vote against the Union and to get other employ-ees to do the same;(g) stating,advising, and promising that Respondent wouldpay better wages without the Union and that a new wage increase by Respond-ent was expected;(h) instigating and fomenting racial strife in order to preju-dice said employees against the Union;(i) stating,advising,and warning saidemployees that Union dues would cost them 2 percent of their pay;and (j)mailing anti-Union letters to said employees and publishing in the local news-paper a full page advertisement against the Union, and(2)On November 23,28 and December 11, 1945, refused,and at all times since has refused to bargainwith the Union as the exclusive representative of the employees in the appropri-ate unit consisting of all production and maintenance employees at Respondent'splant at Corinth,Mississippi,including knitters,footers,loopers,seamers, exam-iners,menders,time-workers and watchmen,but excluding office clerical em-ployees and all supervisory employees with authority to hire, promote, dis-charge, discipline,or otherwise effect changes in the status of employees, oreffectively recommend such action.In its answer the respondent admitted certain allegations of the complaintbut denied the allegations respecting the unfair labor practices.Pursuant to notice, a hearing was held from February 3 through February 7,1947, before the undersigned,the Trial Examiner duly designated by the ChiefTrial Examiner.The Board and the Respondent were represented by counsel.All parties participated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses,and to introduce evidence bearing on theissues was afforded all parties.At the commencement of the hearing counsel forthe Respondent moved- to dismiss the complaint on the following grounds : (1)because the Union lost the Board's election conducted on July 30,1947; (2)IPursuant to an order of the Board dated January 6, 1947, a hearing on the UnionObjections to the Election in Case No 15-R-1562 was consolidated with the hearing ofCase No. 15-C-1217. ARTCRAFT HOSIERYCOMPANY339because the complaint contained no allegation that the election of the above datewas coerced; (3) because the charge alleged a refusal to bargain on July 23, 1946,while the complaint alleged the refusal dated November 23, 1945; (4) because nocharge of refusing to bargain was filed within 1 year. The motions were denied.Counsel for the Respondent then moved to dismiss the Objections to the Electionon the ground that they were not timely filedThis motion, having previouslybeen ruled on by the Board, was denied.At the close of the hearing the under-signed granted the motion of counsel for the Board to conform the pleadingsto the proof with respect to formal matters.At the conclusion of the hear-ing the parties waived oral argument but, since the close of the hearing, counselfor the Respondent has filed a brief with the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTIBUSINESSOF THE RESPONDENTArtcraftHosiery Company, a Delaware corporation with central offices atPhiladelphia, Pennsylvania, owns and operates a plant at Corinth, Mississippi,where it is engaged in nianutacturing women's full-fashioned hosiery.Duringthe year 1945, it purchased raw materials, consisting mainly of yarn, valuedin excess of $100,000, 90 percent of which was shipped to the plant from pointsoutside the State of Mississippi.During the same period of time it producedfinished products, valued in excess of $200,000, about 90 percent of which wasshipped from the plant to points outside the State .2The undersigned finds that the Respondent is engaged in commerce withinthe meaning of the Act.II.THE ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers, affiliated with the Congress ofIndustrialOrganizations, is a labor organization admitting to membershipemployees of the Respondent.III. THEUNFAIR LABOR PRACTICESA. The refusal to bargain: interference, restraint, and coercion1.The appropriate unitIn accordance with the finding of the Board in the present matter,3 the under-signed finds that all production and maintenance employees of the Respondent,including knitters, footers, loopers, seamers, examiners, menders, time-workersand watchmen but excluding office clerical employees and all supervisory em-ployees with authority to hire, promote, discharge, discipline or otherwise effectchanges in the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.2This finding is adopted from the Board's decision in theMatter of Artcraft HosieryCompany,Case No 15-R-1562, 69 N L R B 392, 393.3 69 N L R B. 392. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The majorityOn November 23, 1945, there were 140 employees in the aforesaid appropriateunit.Of these, 75 had executed cards authorizing the Union to act as theircollective bargaining agent.These cards were worded as follows :AMERICANFEDERATION OF HOSIERY WORKERSAffiliated with CIO Through Textile Workers' Union of AmericaI hereby accept membership in the AMERICAN FEDERATION OF HOSIERYWORKERS, and of my own free will, hereby authorize the AMERICANFEDERATION OF HOSIERY WORKERS, its agents or representatives, to act forwe as a collective bargaining agency in all matters pertaining to rates ofpay, wages, hours of employment or other conditions of employment.On December 8, 1945, there were still 140 employees in the unit of whole 77had signed such authorization cards.On December 15, 1945, 79 employees out of142 had designated the Union as their bargaining agent."The undersigned therefore finds that on November 23, 1945, on December 8,1945, and December 15, 1945, and at all times material herein, the 'Union wasthe exclusive representative of all the employees in the above-found appropriateunit.3.The refusal to bargainOn November 23, 1945, Organizer John D. Clifton, making the third attemptto organize the employees at this mill,` who then had 75 signed, genuine authori-zation cards in this possession,' called on Plant Manager Charles F. Williamsand told him that a majority of the employees had joined the Union and re-quested it to be the bargaining agent for them.Williams' answer to this requestfor recognition was to say that he knew nothing about the matter and wouldhave to consult his home office in Philadelphia, Pennsylvania.Clifton requestedWilliams to act expeditiously so that he could file a petition for an election beforehe left town in the event the Respondent refused to recognize the Union.That same evening, at the request of Attorney Smith who represented theRespondent, Clifton met with Smith at Smith's office and made the same requestof him.Smith professed a complete ignorance of labor law and inquired aboutthe procedure.Clifton explained that the Respondent could recognize the Unionon a showing of cards and begin bargaining immediately, the Respondent couldconsent to an election or the Board could order an election. Smith requestedtime in which to consult with his Philadelphia client. It was agreed that Cliftonwould wait until November 28 for the Respondent's answer before filing for anelection in the plant.On November 28, Smith requested Clifton to extend the time for the Respond-ent's answer for a period of a week and that lie should not petition the Boa rdfor an election within that time.Clifton granted the request.4Although the Union submitted at this hearing the signed authorization cards of JohnGraham, Kathlene bushing and Violet Taylor, none of these individuals appear on thepay rolls of November 24, December 8, or December 15, 1945Therefore they have notbeen counted in the above computation.6 Previous unsuccessful attempts to organize the employees at this null were made inOctober 1935 and May 1937 during which period the mill was owned and operated byanother employer.SeeMatter of Corinth Hosiery Mill, hoc,16 N L R B 414These cards were all proved either by the testimon.1 of the persons who signed then,by the persons who ioitnessed the signature, or by stipulation. ARTCRAFT HOSIERY COMPANY341On or about December 8, 1945, Smith telephoned Clifton and told him that theRespondent would not consent to an election and that Clifton would have to goahead and petition the Board for an election. On December 11, 1945, Cliftonforwarded such a petition to the Regional Office of the Board enclosing therewith78 signed application cards.On December 19, 1945, Respondent was advised by letter of the Regional Officethat such a Petition for Certification had been filed by the Union.On December29 inanswering a question propounded therein the Chairman of the Respondent'sBoard of Directors, Rudolph Hirschwald, wrote :The American Federation of Hosiery Workers has made no written requeston this Company for recognition as the exclusive bargaining representativefor the employees at the plant.We understand that a Mr. Clifton, repre-sented himself to be an agent of the aforesaid union, did talk on severaloccasions to Mr Charles Williams, the supeiintendent of the plant, and alsoto our local counsel, but that he was advised that all matters of policy weredecided at this office.On March 9, 1946, the Board agent wrote the Respondent suggesting the pos-sibility that the parties might agree to the holding of a consent electionOnMarch 29. the Respondent, through its attorneys, Stovall and Smith, replied asfollows :Your letter of March 9th has been referred to the Executive Offices of theabove Companies, and in reply I ain instructed to inform you that the ArtcraftHosiery Company as a matter of policy has decided that it will not enterinto any consent election agreement.The Company feels that the interestof all parties will be better served if the National Labor Relations Boarddecides the issuesinvolved in the above case after full bearing.A hearing on the Union's petition was scheduled for May 20, 1946.Hirschwald,Chairman of the Respondent's Board of Directors, carne to Corinth to attendthe lloorini;4Acts of interference, restraint, and coercionOn this May 20th trip Hirschwald took occasion to visit the plant and to talkto the employees while they were at workOn the stand Hirschwald franklytestified"1, personally, wonid piefer that this factory be not unionized,,Hisconversation uuith the eniplo^ees on this occasion proved the truth of thattestimony.Williams accompanied Hirschwald through the plant on the second shift and,:uniog others, introduced h m to employee Jiunes W. McMahon'After the intro-duction Hirschwald inquired how long McMahon had been working at the plantand then asked if McMahon remembered any of the things which Hirschwaldsaid on the occasion when he had spoken to the assembled employees at the timethe Respondent was purchasing the plant from the referee in bankruptcy of theCorinth Hosiery Mill, Inc.Hirschwald then recalled that on that occasion hehad promised that the employees would be paid on time and regularly,' and that,*Hirschwald had visited the plant several times before this May visit but the instantvisit was his first in over a year because he had been suffering from ill health.As employees of the Corinth Hosiery Mill, Inc., the employees had not been paidregularly nor on time.798767-49-vol 78-23 342DECISIONSOF NATIONAL LABOR RELATIONS BOARDas soon asthe Respondent began to show a profit, it would pay higher wages.'After Hirschwald had recalled these statements, McMahon remembered his speech.Hirschwald continued by asking if McMahon had heard the news that the em-ployees were trying to organize a union.McMahon admitted having heard some-thing about it.Hirschwald said that that was all right as the employees had aright to do as they pleased but that he wanted them to think it over and study it.Then Hirschwald recalled to McMahon that the machines in the Corinth mill hadbeen moved to Corinth from a mill at Anniston when the employees there hadorganized a union.Hirschwald then stated that the Respondent had 11 moremills, "did not like to be pushed around" and that the machinery could be dis-tributed to these other 11 mills.He added that, if the employees at Corinthorganized, the Respondent would not under the law have to sign a contract andcontinued by saying: "Lets not kill the goose that laid the golden egg"Hirsch-wald ended the conversation by stating that the employees had the right to go tothe polls and cast their ballots as they pleased but that he, Hirschwald, wantedthem to think it over beforehand,makeup their minds and not do something thatthey might regret later.Hirschwald also stopped and spoke to employee Lowry Van DuncanHeinquired how Duncan liked the conditions in the millDuncan replied that thingswere fine but that he would like more moneyTo this Hirschwald answered thatprobably all the employees would like more money but that the company waspaying all it could at the particular time.He added that, if the employees "gota Union, and the Union demanded more than the company could pay, the companywould be forced to shut down "Hirsclwald reminded Duncan that, since theRespondent took over, it had operated continuously 51 weeks a year and wouldcontinue to do so "providing that the Union didn't interfere with [it].""Another employee Hirschwald saw on his visit to the plant was Tilmon Faires,who had returned from military service only a few months beforeHirschwaldgreeted him affectionately and told him that he was glad to see him back andthat he had missed himHe asked how Faires liked conditions, to which Fairesanswered, "All right."Hirschwald then continued that, if he liked it, then "letus not cut off the hand that was feeding us " During the conversation Hirsch-wald stated that "if a mill organized, that it might be moved away, that it hadbeen clone and that it could be done again." The only time during this conversa-tion that Hirschwald used the word "union" was when he stated that if the plantwas organized by a union then the knitters would not be allowed toassist oneanother in their work in the aisle and thereby production would be reduced"Hirschwald asked employee Arbie Rogers how she liked conditions in the plant.After she had answered "all right," Hirschwald said that she knew what wasgoing on in the mill as well as he did. She finally admitted it and stated thatshe "was going the way the majority of her friends went."Hirschwald replied,"You think and go the right way."Among the employees Hirschwald spoke to on the first shift was employeeJames Gwyn who had been very active in organizing the Union and solicitingemployees to joinHirschwald asked how Gwyn was doing. After Gwyn said,"Fine," Hirschwald told him about his own ill health and then inquired if GwynAt thistime Hn schwald also requested that the employees voluntarily accept a re-duction in wagesThe employeesdid sowagesin the current plant have increased from55¢ per hour in 1,938to $1 18 perhour in 1947.The employees have also been paidregularly and on timeThese conversations like all the others mentioned in this report are uncontradicted.All knitters are paid on a piece-work scale. ARTCRAFT HOSIERY COMPANY343had any complaintGwyn denied having any complaints.Hirschwald thenstated that, as Gwyn had worked at the plant for 12 or 14 years, he should knowhow the Respondent had worked continuously during the war and that the com-pany hoped to operate that way in the future.Aftera short chatwith employee Clyde Cox and after looking over the machineon which Cox was working and remarking that it looked to be in fair condition,Hirschwald stated :"Yon boys don't kid me. You boys don't want to kill the goose that laidthe golden egg "Hirschwald inquired of employee Fred McCann as to how hewas doing and ifhe liked his machine.He stated that the Respondent had spent a lot of moneyreconditioning the machinesHe then asked McCann to think twice before hevoted for the Union or against it but that he had the privilege of voting eitherway.Before Hirschwald left, he stated that during the depression more men inthe North who joined the Union were laid off because the mills did not have any-thing to do and that the plants which did not have unions worked more thanthe'unionized plants did.Hirschwald repeated his statement about the reconditioning of the machineto employee Clarence Deese, spoke of air conditioning buildings in order to givethe employees a better place to work and then said :"You know what is going on with these employees about the Union? Justdon't kill the goose that laid the golden eggs when you go to vote."and if the mill were not in better shape than ever before, Holyheld said that befigured the employees should have more money.Hirschwald answered :"Better think it over and not kill the goose that laid the golden egg when[you] start to vote."When 1Iolyfield stated that he thought the employees ought to have part of the"egg" and that he w ould vote whichever way he figured to get the most money,Hirschwall depaited.Against the well-known background of irregular and low pay received by theemployees of this mill prim to the time the tespondent took control and the factthat, as Iirschwald himself remarked, the machinery in the mill had been broughtto Corinth from Anniston because the employees of the Anniston mill had union-ized, the remarks made by Hirschwald including his classical reference to the"goose" clearly indicated to the employees knowing thisbackgroundthat a success-ful union vote meant the end of the present plant and the end of their employmentthere.Even without Hirschwald's detailed explanation to McMahon of what hemeant by his classical reference the coercive threats contained therein were clearto the employees from their past experiences in the same millIt is now settledlaw that all employer cannot validly urge the defense of freedom of speech wherelieutters direct or implied threats of economic reprisal against his employee,-.Nor does the naked assurance often uttering such threat that the employees couldvote as they pleased negate the coercive statements.The activities of the Respondent were not limited to Hirschwald's effort on Ills,May 20 visit to the plant but were subsequently adopted by Plant ManagerWilliams and by his various foremen.A week or two after talking to Hn schwald, Superintendent Williams visitedemplol ee Duncan at Duncan's homeThey sat in front of the house' in Williams'car.Williams stated that he wanted to talk to Duncan about the Union a& 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuncan had not shown any reaction to it one way or another. Duncan toldWilliams that he had signed a Union card but was no fanatic and could change hismind.Williams then referred to the Fair Employment Practices Committeewhich, he said, if he understood it correctly as he thought he did, meant that, ifthe plant was authorized and a Negro applied for work and was qualified for thatwork, Williams would be forced to hire himAs a result of the hearing on May 20 an election for or against the Union wasordered by the Board on Tuesday, July 30, 1946, under the auspices of the Board.On the Saturday prior to the election, Williams again went to Duncan and askedDuncan if he had changed his mind about the Union.Duncan was noncommittalWilliams then stated he hoped to get Duncan a wage increase in the near futureand believed that he could do as much for the employees as Organizer Clifton orany outsider could do.Williams departed with the remark that Duncan should"remember" him when Duncan went to vote.On July 20, Floyd A. Smith, who had been a foreman in the plant before leavingfor military service, returned to the plant after his discharge in order to seeWilliams.After talking a while about a job for Smith whom Williams did notdesire to reinstate as foreman, Smith remarked that they were trying toorganizea union in the mill. After admitting the truth of that statement, Williams saidthat Smith had worked at the plant some time, knew the policy of the mill, how thecompany treated its employees and also that the employees could get betterresults by themselves than any union could secure for them and that he, Williams,would appreciate any influence Smith might exert upon returning to work in orderto help him or the millJust prior to July 1, Williams called employee Macon Moore into his office totalk about baseball uniformsWhen that topic was exhausted, Williams toldMoore that the CIO was pushing the F. E P C and, if it went through and theemployees organized the plant, Williams would be forced to hire a Negro if heapplied for a job and was qualified for the positionWilliams then inquired howMoore would vote in the electionMoore refused to tell him but asked howWilliams felt about itWilliams answered that he was against the Union andalways had beenAbout 2 weeks before the election, Williams saw Moore again and asked ifMoore had thought over what they had been talking about before.Moore saidthat he had thought "a whole lot about it."Williams ended this conversationby saying that he wished that he had Moore on his side.About the month prior to the election, employee Ava Ross went to see Williamsabout the possibility of securing employment at the plant for hen 17 year-oldbrother.After indicating that by the time lie had succeeded in trainin;, herbrother he would be taken in the draft, Williams suggested lie would like to talkto her about another subject and asked her whether she was for or against theUnion.After Ross stated that she was for it, Williams continued "You knowwhat it means if it organizes,You'll have to work by niggersWe'll have tohire niggers, and cause communism, like they have in Russia and.if itorganizes, I can't hire your brotherThe Union won't let us "In this particular instance,Williams interfered and coerced the employeeon the very personal level by indicating that, if the Union won the election, allchance of her brother's being able to secure employment with the Respondentwas at an end.About a week or two before the election Williams spoke to employee Dan Hallasking how lie felt about the Union.Hall answered that he did not know about ARTCRAFT HOSIERY COMPANY345the Union but figured that he ought to be making more moneyWilliams answeredby stating that the company had been thinking about giving him a raise butthat he could not do so at that time because the Union would take the credit for it.He added that, if the Union won, the employees would not know who they wereworking for and that he did not know what the mill would do after the election.On July 27, the Saturday before the election, as he was wandering in theplant,Williams asked employee Robert Haynes "to help liini out on the election."Haynes told him he wouldSometime before June 23, 1945, employee Quinn asked Williams how muchmore the knitters would get for making the 20 denier stockings than the 30denierWilliams answered that the rate had not been set yet. Quinn thenstated that, if the employees had a union contract, the rates would have beenfigured out.Williams replied that Quinn should not jump at conclusions, thathe thought he could do as much about the rates as the Union couldOn the morning of the election Williams walked down the aisles speaking tothe various knitters just before they ended the shift at 7 a mAs lie came toemployee Lana Foster he said to her. "Well, we will soon be going out to vote.We will be counting on youLet's end this for once and all."He ended lip bysaying that lie was *'sure that we would beat them "When said by the managerof the plant, who had actively campaigned against the Union and who admittedlydid not like unions, there could be no misunderstanding his meaning.''The same pattern of interference and coercion was carried on by the variousforemen under Williams.Thus, back in November 194:1 Foreman Perkinsinquired of employee James Blakney whether he was going to sign a Union cardor notThereafter Blakney actually did sign a card.Within 3 weeks of the election Foreman Perkins told employee Lana Fosterthat the company would not have a union in the Corinth mill, that they wouldmove the plant it the Union was voted in or it would be closed down. He re-minded Turner that they had tried to get a union before but the company wouldnot have one.A couple of nights later during the work hour Foreman Perkins informedFoster that the Union men would tell her that they would see that the womenemployees would keep thei. jobs if they voted for the Union but Perkins advisedher "to wait and see" as the Union would not keep the \voineu and would workmen onlyThen lie added: "We don't intend to let any of you girlsgo as longas you do an efficient job." 11Just prior to the election Foreman Perkins asked employee Ira Johnson howshe felt towards the Union and said that she had better keep in mind that, ifshe joined the Union, she would lose her job 19Sometime before May 20, Foreman Grady Marlar asked employeeBuel Mc-Mahon how the Union was getting along and remarked that the people in Tupelo,11Williams did not deny any of the statements attributed to him by Foster or any ofthe other witnesses11Turner left the employ of the respondent sometime after the election and is presentlyemployed in Memphis, Tennessee14After having iepeated the above-found statement .i number of times during cross-examination, Johnson finally testified that Perkins told her that "if she Noted for theUnion, she would lose her job "Perkins made no denialAs the undersigned believesthe last statement was a slip of the tongue, the undersigned finds the statement as foundabo- eAlthough Johnson -igned a Union noru, she is still employed by theRespondent 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDMississippi,were tryingto get themill down there but that he did not thinkthat they would succeed in getting it there.A week or 10 days before the election Foreman Hooker King told employee LanaFoster that he knew that the company would not,have a Union in the Corinthplant and that the plant would closedown before it would havea Union.On the day following the receipt of the information that the Board was going toconduct the present hearing,Foreman Perkins was laughing about it to employeeFaires and opined that the Board would not do anything about the charges againstthe company.When Faires indicated a contrary belief Perkins stated that theBoard would have to prove that certain statements had been made"but let themfind somebody in the mill that will testifythat one ofus told them directly.",Despite this prognostication all the above-found statements are uncontradicted inthis recordThe Respondent carriedits campaign to each individual employee of the Corinthmill by sending thema letterdated June 18, 1946,and signed by Rudolph M.Hirschwald which read as follows :Now that the National Labor Iielations'Board has conducted a hearing onthe Petitionof the C.I.O. and will in all likelihood order an election by secretballot amongst our employeesat Corinth sometimein the near future, wefeel that we should make our position clear to each one of our employees.The American Federation of Hosiery Workers is a labor organization thatis part of the C. I.O. and as suchwill likely bring to Corinthand the Southgenerally all the unrest an diudustrial warfare that follow the C.I.O. were-ever it goes.We have had peace and harmony amongst our employees eversince we commenced our operations at Corinth some six years ago.We havetreated our employees honestly and fairly and paid them wages higher thanthe average in the community.Our working conditions are as good as wecan make them at the present time and it is our intention to make themeven better as soon as circumstances will permit.Our employees have al-ways been free to discuss with the management any grievances they may have.No employee has ever been obliged to join a labor union to work for usand our employees will never need a union to obtain the best working con-ditions and the highest wages in this area.The C.I.O. is presently engaged in an undertaking to revolutionize theSouth,and, by its own admission,is using organizers from the North for thatpurpose.The real issue is not the right of our employees either to join alabor union or to bargain collectively,but rather whether our employees shallgive up the freedom they now enjoy for the doubtful privilege of paying duesto an organization which is more interested in changing the South politicallythan it is improving it economically.From now until the date of the election we would like our employees tothink in terms of their own welfare.We want to run our business for themutual advantage of employer and employee,and for the general good ofthe whole community.We want no part of class-warfare and industrialstrife.We urge you to give the entire situation your careful attention. Yourballot in the forthcoming election will be as important as any you have evercast.Your welfare and the general good of the community are definitely atstake.From time to time, as the occasion demands, we intend to let you know ourposition on those matters which we feel are of vital interest to all of us. ARTCRAFT HOSIERY COMPANY347On July 24, 1946, the Respondent continued its campaign with the followingletter to each employee over the signature of Rudolph M. Hirschwald :On July 30th, you are going to make a decision which is of vast importanceto yourself, toyour joband toyourcommunity.On that clay you vote bysecret ballot to decide whether you desire the C. I. O. to represent you in thefuture with regard to wages, hours and working conditions, or whether youprefer to continue to deal with management in the future, as you have inthe past, on an individual basis.We think that the decision which you willmake on that day is of such far-reaching significance that there are somethings you ought to have in mind when you cast your ballot.We Zvant each one of you to vote.Your failure to vote will benefit no one,except the C. I. O. You are entirely free in this election, regardless of whetheryou have signed a membership application or whether you have not, to voteas you please.No onewill know how you mark your ballot. The entirematter rests squarely in your conscience.You must decide whether you desire to entrust your future in an economicsense to the C I. 0 You must decide whether or not it is worthwhile foryou to pay initiation fees and assessments to this labor organization, as wellas two percent of your earnings as dues.Up until the present time, we have always operated our plant at Corinth,Mississippi, on an open shop basis.We have never compelled any employeeto join a labor organization in order to work for us. Insofar as we are able,we will in the future continue to operate on the same basis.We feel stronglythat American citizens should have the right to earn a decent living, with-out paying dues to any labor organization.A closed shop is to a largeextent part and parcel of the C. I. O. drive. It means a surrender of libertyand freedom on the part of the individual. Of course, the granting or with-holding of a closed shop is a matter of negotiation, and there is no law whichcompels an employer to sign a contract embodying such a provision. Aswe indicated before, we have always operated on an open shop basis, andin justice to our employees we hope to continue to do so.You must also consider most carefully whether or not you really needto be represented by any third party in order to secure for yourself thevery best in wages, hours and working conditions.We would like you tobearin mind, and we are quite proud of it, that since we commenced ouroperations at Corinth, we have been able to keep you continuously employedthroughout the work year.We have never shut down our mill, either be-cause of material shortages or for any other reason.This was truethroughout the trying war years, and the same cannot be said of many ofthe mills of our competitors.We have consistently followed the policy ofmaking promotions from within the ranks.Your supervisors are all selectedfrom amongst your own ranks.Management has never refused and hasalways been willing to discuss with you any matter of interest either to youor to management.You must also bear inmindthat when this Company commenced operationsat Corinth, the average hourly earnings of our knitters was$0.55 per hour.At the present time. these same knitters now enjoy average hourly earningsof$1.16 per hourOur other fellow-workers-loopers, seamers, menders,examiners,etc.-are receiving similar increases in hourly earnings. 348DECISIONS OF NATIONALLABOR RELATIONS BOARDItwas not necessary for you to be represented by any labor organizationto achieve the present average hourly rates as we have set them forth above.Nor, did you need a union to secure for you a vacation plan with pay, abonus for the second and third shifts, together with a production bonus,allof which we feel increased the earnings of our employeesWe haverecently undertaken to air-condition our plant, and the only reason why itisnot now an accomplished fact is due to material shortagesWe haveinstalled new better equipment which helps you to better your averageearningsWe have constantly reconditioned all of our equipment in orderto insure the utmost productive capacity, so that you will enjoy a higherearning power.We have constantly sought to improve our plant and equip-ment at all times so that you might enjoy a higher wage levelWe think these facts ought to be in your mind when you cast your ballot,because should the C. I O. succeed in organizing our Corinth plant. .ouwill be represented by them in the future, and von will hat gain with nnuaage-ment through a representative of the C I O's choosing, and concerningwhom you will have nothing to say.We would like you also to have in mind the very real question of whetheror not the C. L 0 is working exclusively for your welfare or whether it isinterested in the collection of dues, fines and assessmentsYou must con-sider the type of leadership to which you are going to entrust your futureYou must also consider whether the C I O. is interested in the economicimprovement of the South, or whether it is more interested in changing itpolitically.We call to your attention the fact that as long ago as April 29, 1946,William Green, President of the American Federation of Labor inspeakingof the C I. O. drive to organize the South, charged the C. I O. with being"foreign dominated" and that its organization was controlled by a "groupof Communists "As American citizens, we are sure that all the things we have said to youin this letter are important to you.There as e many other matters we coulddiscuss with you, but we have only attempted to outline what we considerthe most important aspects of the coming election.As a final word, let usagain repeat to you that you have absolute freedom of choice in the electionto be held on July 30.You will decide the method and manner of your futurerelationships with this CompanyWe can only repeat here what we have saidbefore, that we have done everything within out power to improve theeconomic position of our employees, and we have done this without the inter-vention of any outsiderWe will continue in the future as we have in thepast, to operate our business in the NN ay which we think best for our employeesand for management.None of the many advantages which we have volun-tarily given to you will be taken from you.We, at least, will always haveyour welfare at heartIt is our earnest wish that we continue uninterrupted production, thatthere be no strikes or work stoppages of any kind.We trust that the indus-trial dissention and disruption which has frequently attended C. I 0 organ-izing drives in other parts of the country will not be visited upon us atCorinth.We cannot continue to operate efficiently, to pay highwages, andto attempt constantly to improve working conditions and production,unlesswe have peace. ARTCRAFT HOSIERY COMPANY349Be sure then,not only to vote, but when you do vote,have in mind whatis best foryou, your familyand the community.In theJuly 29, 1946,issueof the "Corinthian," the dairynewspaper of Corinth,Mississippi,appeared the Respondent's last effort in the campaign,a full pageadvertisement readingas followsTIE TRUTH -BOUT ARTCRAFT HOSIERY COMPANYCorinth, MississippiHere is what Arteraft is now doingfor its employees :1Paying high wages which comparefavorably with those paid by the highestpaying mills in the country.2.Giving vacations with pay.3Paying production bonuses.4Providing Life and Accident Insur-ance5Providing good working conditions,splendidequipment,recreationpro-grams, and present installation of air-conditioningsystem throughout themill.6.ProvidingFull UninterruptedYear-Round Employment.7.Fair and equal opportunities ofadvancementEvery supervisory ein-ployee of the Corinth Plant includingthe Superintendent, is a local boy whohad been promoted from the ranks.IS IT BETTER To HAVE THESE TIIINGS ORHAVE CIO PROMISES?Artcraft's position with respect to theCIO's present efforts to organize itsCorinth plant:1.CIO foments strikes, creates workstoppages, industrial confusion, andgeneral community unrest.2.We believe that every Americanhas the right to perform labor of hisown choosing without being a memberof, or paying dues and assessments to,any labor organization.3.We believe that CIO kills individ-ual initiative, impairs efficiency, inter-fereswith over-all production, andraises a barrier between employer andemployee4.Any labor organization which pro-motes and fosters political activities (asthe CIO does through its Political Ac-tion Committee) is acting contrary toour Democratic and American princi-ples.Every person should be free inhis or her political affiliations and ac-tionswithout interference from laborunions,management, or any organiza-tion.5.CIO plays class against class, raceagainstrace,andworkeragainstworker6.Because the principles fostered bythe CIO and its Political Action Commit-tee (PAC) are contrary to every conceptof Southern Democracy.We Ask Our Employees That When They Cast Their Vote TheyKeep in Mind Artcraft'sRECORD OFSOLID ACHIEVEMENT AND THAT THEY WILL NOT BE MISLED BY THEPHONY PROMISES OF OUTSIDERSARTCRAFT HosIERY COMPANYCorinth, Miss.On July 30, 1946, the election was held at the plant with the result that 41employeesvoted for the Union while 111 voted against. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.Concluding findingsFI'om theforegoingit is clear that from May 20, 1946, the Respondentengagedin a long campaign of conduct designed to discourage its employeesfrom affiliatingwith or voting for the Union as their bargaining agent. The basis of this cam-paign wasfear.Fear of the loss of employment if the employees selected theUnion as their bargaining agent, engendered intentionally by, and with the ap-proval of, the chairman of the Respondent's Board of Directors.His sloganto the employees had been, "Don't kill the goose that laid the goldenegg whenyou vote."The economic threat to the employee from the wellknown classicalstory is explicit enough.But, lest anyone should miss the significance of thatreference, the chairman made it specific by recalling to an employee how themachinery in the Corinth Mill had originally been moved to Corinth from An-niston because the employees there had organized a union.To another employeeHirschwald was even more specific stating that "if the mill were organized bythe Union, the plant might be moved, it had been done before and it could bedone again."The same theme high-lighted by the chairman of the Board wascarried out by the Respondent's plant manager and supervisors who, in ad-dition, used an appeal to race prejudice against the Union in an effort to preventthe employees from voting for the Union as their bargaining agent.The undersigned, therefore, finds that, by the threats made by thechairmanof the Board of Directors, by the plant manager and by the supervisory personnel,to close or move the plant if the Union were successful in the election, by theirinterrogation of employees concerning their Union dues and preferences, bythe interrogation of employees as to how they intended to vote, by the plantmanager's declaration that the employees could secure better results from theRespondent by individual bargaining than through the Union, by creating fearof loss of employment through appeals to race and political prejudice, by directthreats of loss of employment if they joined the Union, by maligning the honestyof the union policy and of its promises regarding its women members, by activelycampaigning against the selection of the Union as the bargaining agent of theemployees and by actively soliciting employees to campaign against the Union,and by the totality of such conduct, the Respondent interfered with, restrained,and coerced its employees in the exercise of their rights to self-organization, toform, join or assist labor organizations, in violation of Section 8 (1) of the Act.The three election letters and the paid advertisement of July 29, 1946, deprecatingthe need for a Union and impugning the reliability and integrity of the Unionas a labor organization, suggesting that it was a foreign revolutionary politicalorganization inimical to "every concept of Southern Democracy," 15 and reiteratingthe fear of unemployment and strikes were but an integral part of the Respond-ent's coercive course of conduct proscribed by the Act,16 and therefore not protectedby the constitutional guaranty of freedom of speechAccordingly, the undersigned finds that the Respondent, by the acts and state-ments of its chairman of the Board of Directors, its plant manager, and itssupervisory employees interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act, within the mean-ing of Section 8 (1) of the Act.15 If the employees had realized that this appeal to "Southern Democracy" had beenwritten by a Philadelphian on behalf of his fellow Board members residing in Philadelphia,Pennsylvania, and New York, N. Y., they could have better evaluated the bona fides of theappealI6Matter of lVadesboro Full-Fashioned Hosiery Mills, Incorporated,72 N. L. R. B. 1064. ARTCRAFT HOSIERY COMPANY351The undersigned further finds that, as a consequence of the above-found unfair-labor practices, the election held on July 30, 1946, did not fairly reflect theuntrammeled wishes of the Respondent's employees and, therefore, did not con-stitute a fair test of their desires for representation 17Nor can there be any doubt that, on November 23 and December 8, 1945, amajority of the employees in the appropriate unit had selected the Union astheir representative for collective bargaining with the Respondent.After somehesitation the Respondent, on December 8, 1945, decided not to recognize theUnion.This determination was made as a "matter of policy" and not because ofany bona fide doubt as to the Union's majority status because, so far as thisrecord shows, the Respondent was not interested in the question of majority.OnDecember 8, 1945, the Respondent refused recognition to the Union at a timewhen it was the representative of the majority in the appropriate unit. Asheretofore found, the Respondent utilized the time from May 20, 1946, to thedate of the election for engaging in a coercive course of conduct intended to, andaimed at, the dissipation of the Union's majority status.At least if the Unionhad a majority, as it claimed, the Respondent was taking no chances and deliber-ately engaged in an illegal and as it turned out, a successful campaign to destroythe claimed majority.By engaging in such conduct for the very purpose ofpreventing the necessity of dealing with the Union, it cannot be said that theRespondent in good faith questioned the Union's majority. The Respondentshould not be permitted to benefit by its own wrong doing.Therefore, the undersigned finds that the Respondent on November 23, 1945,on December 8, 1945, and at all times thereafter, has refused to bargain collec-tively with the Union as the exclusive representative of the employees in theappropriate unit, and has thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.B. The alleged vnfali labors practicesThe Boaid contended at the hearing that a wageincreasegranted by theRespondent to the employees on November 5, 1945, and again on August 11, 1946,the vacation plan put into effect for the Corinth plant on December 18, 1945,and a group insurance plan covering all the employees at the Corinth plant whichbecame effective September 3, 1946, constituted illegal efforts to combat theUnion's attempt to organize the employees. It is true that Plant Manager Wil-liams statedthat the employees could do better through individualbargainingthan they could through the Union and that lie could do more for the employeesthan the Union and intimated that a wage increase was in prospect.It is alsotrue that the November 1945 increase and the vacation plan were announced bythe Respondent at a time when they could have been used as an argument to showthat a union was unnecessary. It could also be suggested that the August 11,1946, wageincreasemight have been a reward to the employees for havingrejectedthe Union. It is further true that the groupinsuranceplan of September 3,1946, followed promptly after the Unionin one of itsadvertisementshad usedsuch plan as a talking point forjoining theUnion.And it has already beenfound that the Respondent was then engaged in a campaign to defeat the Unionby coercivepressure.All the above creates the decided impression that the increases. the vacationplan and the group insurance were favors or allurements offered by the Re-11Matter of ThePine Oil Company,73 N L R B. 1 352DECISIONS OF NATIONALLABOR RELATIONS BOARDspondent, with the intention of inducing the employees to withdraw from, or toreject, the Union and as such were violations of Section 8 (1).18 Yet the Novem-ber 19, 1945, increase was a part of a system-wide increase put into effect atabout the same time throughout all the plants by the Respondent while the vaca-tion plan and group insurance plan were also introduced throughout the variousmills of the Respondent at or about the identical time. Past history furtherindicates that, since the Respondent took control of the Corinth mill, wages atthe Corinth plant have consistently been increasing.The undersigned, therefore,is unable to find, despite the suspicious background, that these increases weremade to the Corinth employees for the purposes above indicated and, therefore,the undersigned will recommend the dismissal of this contention."IV.THE EFFECT OF THE UNFAIR TABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V THE REMEDYHaving found that the Respondent has engaged in unfair labor practices whichseparately violate Section 8 (1) and (5) of the Act, the undersigned will recom-mend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the ActAs it has been found that the Respondent has, by its unfair labor practices,interfered with the employees' free choice of representatives in the election of July30, 1946, the undersigned will recommend that the election be set aside.As the Respondent refused to bargain with the Union when it was the freelyselected exclusive representative of the majority of the employees in the appro-priate unit and thereafter used the period of time made necessary by its demandthat all the procedures of the Board be followed, for the purpose of engaging inunfair labor practices designed and intended to interfere with the employees'ireedoui of selection of their representative, and thereby successfully coercedits employees into refraining from selecting the Union as such representative inShe election, and therefore the Respondent refused to bargain collectively withthe Union as the exclusive representative of his employees in the appropriateunit, the undersigned will recommend that the Respondent, upon request, bargaincollectivelywith the Union.As Respondent's whole course of conduct in the present matter indicates astudied attempt to evade its responsibilities under the Act and a danger that itwill engage in other means to do so, the undersigned will recommend that theRespondent refrain from interfering with, restraining, or coercing its employeesin the exercise of the rights under the Act in any manner in order to effectuatethe policies of the Act.1sMatter of Hudson Hosiery Co, 72 N. L. A B. 1434, decided March28, 1947, and casesthere cited19The complaint indicates that the above matters were allegedonly as part of the 8 (1).Hence the undersigned has not considered them in connectionwith the 8 (5) allegations. ARTCRAFT HOSIERY COMPANY353Upon the basis of the above findings of fact, and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1American Federation of HosieryWorkers, affiliatedwith the Congress ofIndustrial Organizations,is a labor organization,within the meaning of Section2 (5) of the Act.2.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section7 of the Act,the Respondent has engagedin and is engaging in unfairlabor practices,within the meaning of Section 8 (1)of the Act.3.All productionand maintenanceemployeesat the Respondent'splant atCorinth,Misissippi,including knitters,footers,loopers, seamers,examiners,menders,time workers and watchmen, but excluding office clerical employees andall supervisory employees with authority to hire,promote, discharge,discipline,or otherwise effect changes in the status of employees,or effectively recommendsuch action, constitute an appropriate unit for the purpose of collective bargain-ing, within the meaning of Section9 (b) of the Act.4American Federation of HosieiyWorkers, CIO, was,.onNovember 23, andDecember8, 1945, and at all times thereafter has been, the exclusive representa-tiveof all employees in the aforesaid unit for purposes of collective bargaining,within the meaning of Section 9(a) of the Act.5.By refusingon November23 and December 8, 1945, and at alltimes there-after,to bargaincollectivelywith American Federation of Hosiery Workers,C1n, as the exclusive representative of all its employeesin the aforesaid appro-priateunit, the Respondent has engaged in and is engaging in unfair laborpracticeswithin the meaning of Section 8(5) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.7.By introducing a vacation plan, group insurance and wage increases underthe circumstances here shown,the Respondent has not engaged in unfair laborpractices in violation of Section 8 (1) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusionsof law, and uponthe entire record in the case, the undersigned recommends that the Respondent,Artcraft Hosiery Company, Corinth, Mississippi, its officers, agents, successors,and assigns shall :1.Cease and desist from :(a) Interrogating its employees as to their Union activities, membership, andsympathies, and as to how they intend to vote in a Board election;(b)Warning employees that it will remove its plant or take other economicreprisals if American Federation of Hosiery Workers, CIO, or any other labororganization succeeds in unionizing its plant;(c)Advising its employees that employment benefits and consideration ofgrievances will not be obtained through collective bargaining but will be obtainedthrough continuance of personal dealings between the individual employees andthe Respondent;(d) Impugning and disparaging the Union as a labor organization; 354DECISIONSOF NATIONALLABOR RELATIONS BOARD(e) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form labor organiza-tions, to join or assist American Federation of Hosiery Workers, CIO, or anyother labor organization, to bargain collectively through representatives of theirown choosing and to engage in concerted activities, for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 ofthe Act ;(f)Refusing to bargain collectively with American Federation of HosieryWorkers, CIO, as the exclusive representative of all production and maintenanceemployees at the Respondent's plant at Corinth, Mississippi, including knitters,footers, loopers, seamers, examiners, menders, time workers and watchmen, butexcluding office clerical employees and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with American Federation of HosieryWorkers, CIO, as the exclusive representative of all its employees in the aforesaidappropriate unit, and if an understanding is reached, embody such understandingin a signed agreement;(b)Post at its plant at Corinth, Mississippi, copies of the notice attachedhereto and marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Fifteenth Region, shall, after being duly signed by theRespondent's representatives, be posted by the Respondent immediately uponreceipt thereof and be maintained by him for at least sixty (60) consecutive daysthereafter, in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Respondent toinsure that such notices are not altered, defaced, or covered by any other material ;(c)Notify the Regional Director for the Fifteenth Region (New Orleans,Louisiana), in writing within ten (10) days from the date of the receipt of thisIntermediate Report of what steps the Respondent has taken to comply herewith.It is further recommended that, unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the Respondent notifies saidRegional Director in writing that it will comply with said recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.It is further recommended that the complaint be dismissed insofar as it allegesthat the Respondent violated Section 8 (1) of the Act by granting wage increases,vacation and group insurance plans.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or coun-sel for the Board may, within fifteen (15) days from the date of service of theorder transferring the case to the Board, pursuant to Section 203 38 of said Rulesand Regulations, file with the Board, Rocbambeau Building, Washington 25,D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof ; and any ARTCRAFT HOSIERY COMPANY355party or counsel for the Board may, within the same period, file an original andfour copies of a brief in support of the Intermediate Report. Immediately uponthe filing of such statement of exceptions and/or briefs, the party or counsel forthe Board filing the same shall serve a copy thereof upon each of the other partiesand shall file a copy with the Regional Director. Proof of service on the otherparties of all papers filed with the Board shall be promptly made as requiredby Section 203.65.As further provided in said Section 203.39, should any party-desire-permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10) days from the date of service ofthe order transferring the case to the Board.THOMAS S. WILSON,Trial Examiner.Dated May 27, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuantto the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organ-izations, to join or assist AMERICAN FEDERATION OF HOSIERY WORKERS, CIO, orany other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.WE WILL NOT interrogate our employees about their Union activities, mem-bership or sympathies or as to how they intend to vote in a National LaborRelations Board election.WE WILL NOT warn our employees that we will remove our Corinth plantor take any other economic reprisal if AMERICAN FEDERATION OF HOSIERYWORKERS, CIO, or any other labor organization, organizes the employees ofour Corinth plant.WE WILL NOT advise our employees that employment benefits or consid-eration of grievances will not be obtained through collective bargaining butwill be obtained through continuance of personal dealings between individualemployees and management.WE WILL NOT impugn or disparage the AMERICAN FEDERATION OF HOSIERYWORKERS, CIO, as a labor organization.WE WILL BARGAIN collectively upon request with the above-named union asthe exclusive representative of all employees in the bargaining unit describedherein with respect to rates of pay, hours of employment or other conditionsof employment, and if an understanding is reached, embody such understand-ing in a signed agreement.The bargaining unit is:All production and maintenance employees at our plant at Corinth, Missis-sippi, including knitters, footers, loopers, seamers, examiners, menders, timeworkers and watchmen, but excluding office clerical employees and all super-visory employees with authority to hire, promote, discharge, discipline, or 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDotherwise effect changes in the status of employees,or effectively recommendsuch action.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labor,organization.ARTCRAFT IIOSIvRYCOMPANY,EmployerBy ---------------------------Dated ------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced,or covered by any othermaterial.